DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 23, 2021 has been entered. Claims 29-34, 36-40, and 42-43 remain pending in the application. 
An updated search was performed in light of the amendment to claims 29, 36, and 42 and prior art which better encompasses the claimed subject matter was discovered and applied below. This action has been made non-final in order to afford Applicant to respond to the newly applied prior art.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim  39  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 39 requires the receptacle to be L-shaped. Claim 39 depends from claim 36 which requires the receptacle to extend along the insulating bottom intermediate the payload box bottom and the insulating bottom. Accordingly, claim 39 requires a receptacle which is intermediate the payload box bottom and the insulating bottom and L-shaped. There is no disclosure in Applicant’s specification for a receptacle that is both intermediate the payload box bottom and the insulating bottom and L-shaped. Applicant’s disclosed L shaped receptacles 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-32, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,666,032 to Rickson et al., hereinafter referred to as Rickson,  in view of US 1,707,836 to Wright, hereinafter referred to as Wright.
In reference to claim 29, Rickson as modified by Wright discloses the claimed invention.
Rickson discloses an insulated shipping container, see figure 1, comprising: 

 a base (inferred from the disclosure of an outer cardboard box); 
a plurality of sidewalls connected to and extending away from the base (figure 1); and a lid (14) having an open position and a closed position, wherein the base, the plurality of sidewalls, and the lid define an enclosure within the outer box when the lid is in the closed position; 
(b) an insulating body (4) disposed within the enclosure, the insulating body defining an insulated cavity, and having an insulating bottom and a plurality of insulating sidewalls, (five sides of thick layer of foamed insulating material 4, see column 3 lines 21-22); 
(c) a temperature control material (6) disposed within the insulated cavity; and 
(d) a payload box (8) configured to hold a payload (10), wherein the payload box includes a payload box bottom (8) and a plurality of payload box sidewalls (8) extending from the payload box bottom, the payload box sized to be retained within the insulated cavity, wherein temperature control material (6 bottom layer) is disposed between the payload box bottom (8) and the insulating bottom (4), see figure 1.
Rickson fails to disclose the temperature control material includes distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a first temperature control material distribution structure portion extending along one of the plurality of insulating sidewalls, and a second temperature control material distribution structure portion extending along the insulating bottom; wherein the first temperature control material distribution structure portion and the second temperature control material distribution structure portion are configured to at least partly define a flow path extending from an open end to extend along the insulating bottom.
st TCMDS) portion extending along one sidewalls, and a second temperature control material distribution structure (2nd TCMDS) portion extending along the bottom; wherein the first temperature control material distribution structure portion and the second temperature control material distribution structure portion are configured to at least partly define a flow path (as defined below) extending from an open end to extend along the insulating bottom.

    PNG
    media_image1.png
    374
    761
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    348
    736
    media_image2.png
    Greyscale

Wright teaches that these spaces provide insulating air spaces within the carton that receive and retain refrigerant located in the air spaces, see page 2, column 1 lines 9-18. This is strong evidence that modifying  Rickson as claimed would produce predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rickson by Wright such that the temperature control material includes a distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a first temperature control material distribution structure portion extending along one of the plurality of insulating sidewalls, and a second temperature control material distribution structure portion extending along the insulating bottom; wherein the first temperature control material distribution structure portion and the second temperature control material distribution structure portion are configured to at least partly define a flow path extending from an open end to extend along the insulating bottom, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the substitution would have yielded a predictable result of supporting the 
In reference to claim 30, Rickson as modified by Wright discloses the claimed invention.
Wright discloses the first temperature control material distribution structure portion and the second temperature control material distribution structure portion (as defined above) are portions of a receptacle configured to receive a temperature control material unit (2).
In reference to claim 31, Rickson as modified by Wright discloses the claimed invention.
Rickson discloses a temperature control material unit (6).
In reference to claim 32, Rickson as modified by Wright discloses the claimed invention.
Rickson fails to disclose the temperature control material units are sublimable.
Wright discloses that dry ice (which is sublimable) is a material known to be suitable for the intended purpose of utilization of a PCM during cargo shipping, see page 2 column 1 lines 19-22.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the refrigerant of Rickson by Wright such that the refrigerant was dry ice (sublimable) since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07
In reference to claim 36, Ricksonas modified by Wright discloses the claimed invention.
Rickson discloses an insulated shipping container comprising: 
(a) an outer box (2) comprising: 
a base, (inferred from the disclosed cardboard container); 
a plurality of sidewalls connected to and extending away from the base, see figure 1; and 
a lid (14) having an open position and a closed position, wherein the base, the plurality of sidewalls, and the lid define an enclosure within the outer box when the lid is in the closed position; 
(b) an insulating body (4) disposed within the enclosure, the insulating body defining an insulated cavity and having an insulating bottom and a plurality of insulating sidewalls, (five sides of foamed insulating material, see column 3 lines 21-22)
(c) a temperature control material (6) disposed within the insulated cavity, see figure 1, 
(d) a payload box (8) configured to hold a payload (10), the payload box including a payload box bottom (8) and a plurality of payload box sidewalls (8), the payload box sized to be retained within the insulated cavity (4) to locate the portion of the temperature control material (6) extending along the insulating bottom (bottom wall of 4) 
Rickson fails to disclose the temperature control material including a distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a receptacle having an open top and a portion extending along the insulating bottom, wherein the receptacle is configured to at least partly define a flow path extending from the open top to along the insulating bottom.
Wright teaches that it is a known method in the art of shipping containers including temperature control material, to provide a distribution structure (4) disposed within a cavity of a shipping container (3), the temperature control material distribution structure (4) comprising: a receptacle (space between 4) having an open top (see figure 8) and a portion extending along the bottom of the shipping container (3), see figure 5, wherein the receptacle is configured to at least partly define a flow path extending from the open top to along the insulating bottom (where refrigeration units 2 is disposed). Wright teaches that these spaces provide insulating air spaces within the carton that receive and retain refrigerant located in the air spaces, see page 2, column 1 lines 9-18. This is strong evidence that modifying  Rickson as claimed would produce predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rickson by Wright such that  the temperature control material (6) included the distribution structure of Wright such that the structure included  a distribution structure disposed within the insulated cavity, the temperature control material distribution structure comprising: a receptacle having an open top and a portion extending along the insulating bottom, wherein the receptacle is configured to at least partly define a flow path extending from the open top to along the insulating bottom, since all claimed elements were known in the art, and one having ordinary skill 
In reference to claim 38, Rickson as modified by Wright discloses the claimed invention.
Rickson discloses an insulating cover (12)  having an open position and a closed position, the closed position being proximate to the lid (14) when the lid is in its closed position.
In reference to claim 40, Rickson as modified by Wright discloses the claimed invention.
.

Claims 33 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Rickson, and Wright and in further view of US 2014/0318392 to McCormick, hereinafter referred to as McCormick.
In reference to claim 33, Rickson as modified by Wright and McCormick discloses the claimed invention.
Rickson fails to disclose the temperature control material units are a PCM
McCormick discloses that phase change material is known to be suitable for the intended purpose of cold storage for cargo shipping [0021].  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the refrigerant of Rickson by McCormick such that the refrigerant was a phase change material since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07
In reference to claim 42, Rickson as modified by Wright and McCormick discloses the claimed invention.
Rickson discloses a method comprising: 
(a) disposing a payload box (8) having a payload box bottom (8) within an insulated cavity (4), see figure 1, the insulated cavity defined by an insulating body (4) within an outer box (2), the insulating body (4) having an insulating bottom and a plurality 
Rickson fails to disclose the temperature control material  includes a distribution structure that forms a temperature control material unit flow path, the temperature control material unit flow path having an opening at an upper end and extending along at least one of the insulating sidewalls, along the insulating bottom and between the payload box bottom and the insulating bottom and  introducing a plurality of temperature control material units through the opening at the upper end to flow along the flow path to along the insulating bottom between the payload box bottom and the insulating bottom.
Wright teaches that it is a known method in the art of shipping containers including temperature control material, to provide a distribution structure (4) disposed within a cavity of a shipping container (3), the temperature control material distribution structure (4) forms a temperature control material unit flow path (for the purposes of claim 42 the flow path is the space between a single partition 4, see below for the definition of the flow path for claim 42), the temperature control material unit flow path having an opening at an upper end and extending along at least one of the sidewalls (see figure 7 where the bottom member (4) extends at least partially along the side wall), along the insulating bottom (see figure 7) and between the payload box bottom (1a) and the box bottom and  introducing a plurality of temperature control material units (2, see figure 4) along the insulating bottom between the payload box bottom and the insulating bottom, as seen in figure 4. Wright teaches that these spaces provide insulating air spaces within the carton that receive and retain refrigerant located in the air spaces, see page 2, column 1 lines 9-18. This is strong evidence that modifying  Rickson as claimed would produce predictable results. Accordingly, it would have been obvious to one 

    PNG
    media_image3.png
    385
    852
    media_image3.png
    Greyscale

With respect to introducing a plurality of temperature control material units through the opening at the upper end to flow along the flow path to along the insulating bottom, McCormick teaches that dry ice pellets [0018] (plurality of temperature control material units) is a material known to be suitable for the intended purpose of utilization of 
When utilizing dry ice pellets with the structure of Wright, the method of providing the dry ice pellets would necessarily include introducing a plurality of temperature control material units (dry ice pellets) through the opening of the spacers (4) at the upper end (of bottom spacer 4) to flow along the flow path to along the insulating bottom.
In reference to claim 43, Rickson as modified by Wright and McCormick discloses the claimed invention.
Rickson as modified by McCormick supra to include dry ice pellets includes  sublimable material units.
In reference to claim 44, Rickson as modified by Wright and McCormick discloses the claimed invention.
Rickson fails to disclose the temperature control material units comprise a phase change material.
McCormick discloses that phase change material is known to be suitable for the intended purpose of cold storage for cargo shipping [0021].  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the refrigerant of Rickson by McCormick such that the refrigerant was a phase change material since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.

Claims 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rickson, and Wright as applied to claims 29 and 36 respectively, and in further view of US 2005/0224501 to Folkert et al., hereinafter referred to as Folkert.

In reference to claim 34, Rickson as modified by Wright and Folkert discloses the claimed invention.
Rickson as modified supra fails to disclose the insulating body (4) comprises a plurality of insulating members arranged to define the insulated cavity.
Folkert teaches that in the art of insulated shipping containers, that it is a known method to provide an insulating body (40) comprising a plurality of insulating members  (41, 42, 43, 44, 45) arranged to define the insulated cavity. This is strong evidence that modifying  as claimed would produce predictable result (e.g. ease of manufacture and compact storage before assembly). Accoridngly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rickson by Folker such that the insulating body (4) comprises a plurality of insulating members arranged to define the insulated cavity since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the substition would have yielded a predictable result of providing a box that would store compactly until assembly immediately before use as a shipper.
In reference to claim 37, Rickson as modified by Wright and Folkert discloses the claimed invention.
Rickson as modified supra fails to disclose the insulating body (4) comprises a plurality of insulating members arranged to define the insulated cavity.
Folkert teaches that in the art of insulated shipping containers, that it is a known method to provide an insulating body (40) comprising a plurality of insulating members  (41, 42, 43, 44, 45) arranged to define the insulated cavity. This is strong evidence that modifying  as claimed would produce predictable result (e.g. ease of manufacture and compact storage before assembly). Accoridngly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rickson by Folker such that the insulating body (4) comprises a plurality of insulating members arranged to define the insulated cavity since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the substitution would have yielded a predictable result of providing a box that would store compactly until assembly immediately before use as a shipper.

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763